Title: From William Stephens Smith to Abigail Smith Adams, 2 April 1814
From: Smith, William Stephens
To: Adams, Abigail Smith



My dear Madam—
Washington City April 2d. 1814

I have your letter of the 22d. of march, and am much gratified that my enquiries and communications relative to Mr. De Wint meet wit your approbation—you will no doubt observe by my last letter to my dear Caroline, that ultimately my Ideas fully correspond with your own, and thinking that I was hard with the young man, I softened my letter, and withdrew from that stern position that I had seemingly taken, to the exclusion of your and my daughters opinion—so far in your estimation I shall be considered correct.
I bow with respect to your declaration of rights to maintain the supremacy of the Ladies,  as to the previous question— but here I am innocent, I never have nor can I now interfere with the rights of ladies—when I said in my first letter, not sent to the Gentlemen tho’ at the time intended for him that I thought he should have put the previous question, this originated from his asking my Consent to his marrying my Daughter—what I considered the necessary previous question was whether I would consent to his Visiting the Lady, with the declared honorable object he had in view.
Now My dear Madam I think I have got pretty well out of this question thus far—do let me hear from you With love to my dear Caroline I am yours sinerly 
W. S. Smith